REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 6/1/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 1 and 3-12 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are US 20120229901 of Moriya et al, US 20130016428 of Sugawara et al and US 20110235196 of Ke.

Regarding Claim 1, Moriya teaches a lens moving apparatus, comprising: a housing supporting a first magnet; a bobbin including a first coil provided on an outer surface thereof and moving in a first direction; at least one lens disposed at the bobbin, a support member, which is disposed over one side surface of the housing, and which supports the bobbin and the housing such that the housing and the bobbin are movable in second and/or third directions, which are perpendicular to the first direction; a second coil which is spaced apart from the support member by a predetermined distance and which generates an electromagnetic force to move the support member in the second and/or third directions; a printed circuit board; and an upper elastic member disposed between the second coil and the bobbin in the first direction; a lower elastic member disposed under the bobbin and a lower elastic member disposed under the housing; wherein the support member is disposed in parallel with the first direction. Sugawara teaches a lens holder driving device, wherein a second coil which is disposed over the housing, a printed circuit board disposed over the second coil; wherein the printed circuit board includes at least one first terminal member, which is provided on a side thereof and is bent. Ke teaches a camera module, wherein the lower elastic member includes at least one second terminal member, which is bent at one side of the lower elastic member.

But none of them teach that wherein the first terminal member of the printed circuit board includes a cutout provided at a location corresponding to the second terminal member such that a second terminal portion of the second terminal member is inhibited from interfering with the printed circuit board. 

The prior art taken either singly or in combination fails to anticipate or fairly suggest a lens moving apparatus further comprising:
wherein the first terminal member of the printed circuit board includes a cutout provided at a location corresponding to the second terminal member such that a second terminal portion of the second terminal member is inhibited from interfering with the printed circuit board,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 3-22 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872